DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9 and 11-20 (renumbered 1-19), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“ generating a set of whole-person feature data corresponding to a whole-person region covering an entire human body depicted in the image by processing the whole-person region in the image with a second convolutional neural network;
 concatenating the plurality of sets of feature data corresponding to the one or more distinct human body portions or poses to generate a first set of feature data; 
incorporating  the set of whole-person feature data into the first set of feature data to generate a second set of feature data;”
Note: Specification paragraph 45 “The whole-person region refers to a portion of the digital image (or the entire image) that covers the entire person depicted in the image.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662